In an action by a wife for a judicial separation, in which the defendant husband asserted a counterclaim for annulment of the marriage on the ground that it was void from its inception by reason of the invalidity of the decree of divorce theretofore rendered in the State of Nevada in favor of the wife’s first husband, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Westchester County, entered October 31, 1960 upon the decision of the court after a nonjury trial, as declared the marriage between her and the defendant to be null and void. Judgment, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Brennan, Hill and Rabin, JJ., concur;